Title: From John Adams to Boston Patriot, 14 July 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, July 14, 1809.
				
				I mentioned in a former letter that Congress had separated from me my friend, Mr. Dana, and sent 

him as a public minister to the court of Russia, from whence he communicated to me the following 

correspondence.A Letter from the French Minister at St. Petersburgh, to Mr. Dana,St. Petersburgh, August 22, O. S. 1781.Sept. 2, N. S.Sir,I have received the letter which you did me the honor to write me yesterday, and I cannot too forcibly 

express to you how sensible I am to the mark of confidence which you are so good as to give me, by 

communicating to me the views which the Congress of the United States of America entertained, when 

it determined to send you to the Court of Russia, as its Minister Plenipotentiary to the Empress. You 

know, Sir, all the interest which the King takes in the cause of the United States, and you ought not to 

doubt that I am very zealous to render you, here, all the services which depend upon me, and which the 

circumstances of the place and the persons leave at my disposition. In the present moment I cannot 

better answer to your confidence, than by explaining to you the general dispositions of her Imperial 

Majesty, with relation to all the powers who are actually at war. From the moment when the first 

hostilities took place, this sovereign has made it a point of honor to hold the balance perfectly equal 

between the different parties; she has determined, scrupulously, to manifest no kind of preference, by 

avoiding, with care, every step which might indicate the smallest partiality in favor of one of the 

belligerent powers to the prejudice of the other. It is this conduct, equitable and perfectly impartial, 

which has determined the Court of the House of Bourbon as well as of London, and the States general, 

to accept the offers of this Princess, when she proposed to terminate their differences by her mediation, 

conjointly with that of the Emperor. And you are surely not ignorant, Sir, that her first plan of 

pacification has been sent to all the Courts which are interested in it. I shall even confide to you, that 

the United States of America enter into it for something, and that the august mediators desire that your 

deputies be admitted to the Congress which is to regulate the pretensions of the belligerent powers, 

that they may there debate themselves, and discuss their interests. Behold, Sir, in a few words, the 

situation of things at the Court of Russia, and you comprehend that her Imperial Majesty, not willing to 

disoblige the Court of London any more than those of Versailles and Madrid, has abstained, with the 

greatest care, from discovering any particular inclination for the American cause.In these circumstances, Sir, it is very doubtful, whether the Ministry of her Imperial Majesty, will 

consent to recognize the minister of a power which has not as yet, in her eyes, a political existence, 

and expose herself to the complaints which the Court of London would not fail to make against a mark 

of favor so public. I ought, therefore, to pray you to reflect very seriously, before you think of 

displaying the character with which you are invested, least you engage yourself in a measure which may 

become much more hurtful than advantageous to the success of your views. Here, Sir, it is not as a 

minister of the king that I have the honor to speak to you, but as a man to whom a residence of one 

entire year has given local knowledge, which you cannot have acquired. If, however, you should get 

over this difficulty and commence a negociation with the Russian Ministry, and if they do me the honor 

to give me notice of it, you ought not to doubt that I shall labour very cheerfully to second you in every 

thing which shall concern the common interests. Be persuaded, moreover, that on all occasions in 

which I shall think it my duty to remain inactive, it will be because I shall be very sure that any steps on 

my part would be hurtful to one, without any advantage to the other.I can add nothing to the sincerity of those wishes which I form for the success of your mission, nor to 

those distinguished sentiments with which I have the honor to be, Sir, your most humble and most 

obedient servant,The Marquis of Verac.I ought to inform you that the Count Panin and the Count D’Osterman, understand not the English, 

which will render your communications with those ministers very difficult.Letter from the French Minister at St. Petersburgh, to Mr. Dana, September 12, 1781, N. S.St. Petersburgh, Sept. 12, 1781.Sir,In the letter which I had the honor to write you, on the second of this month, I made but a transient 

mention of the article of the plan of pacification proposed by the Courts of Vienna and of Petersburgh, 

which relates to the admission of Deputies of the United States to the Congress. Persuaded that it is the 

intention to admit the American Ministers, in such a manner that their public character shall be, at the 

first moment of their arrival, acknowledged, not only by the belligerent powers, but also by the 

mediating powers, your reasoning is perfectly just, when you say that they cannot admit and 

acknowledge the minister of a power, without acknowledging, at the same time, the independence and 

political existence of that power. And you conclude from this, that it is very possible that the Court of 

Petersburgh is in the disposition to acknowledge, voluntarily, the character with which you are invested. 

This reasoning, Sir, discovers equally the accuracy of your understanding, and your knowledge in matters of public law. And it is I, only, who was in the wrong in not entering in greater detail, concerning the article which you have stated as a principle, upon which, indeed, I did not think it 

necessary to dwell, because I supposed you had a perfect knowledge of it. I cannot better supply my 

first omission than by transcribing, here, that article, as it has been sent to the Courts of Versailles, 

Madrid and London. “There shall be treaties at Vienna, by the united cares of the two Imperial Courts, 

concerning all the objects of the re-establishment of peace, &c. And there shall be a treaty, at the same 

time, between Great-Britain and the American Colonies, concerning the re-establishment of peace in 

America, but without the intervention of  any other of the belligerent parties, and even without that of 

the two Imperial Courts, at least, unless their mediation shall have been formally demanded and 

granted upon this object.”The mediating courts understand by this, that your Deputies shall treat simply with the 

English Ministers, as they have already treated in America with the commissioners of Great-Britain, in 

1778. That the conclusion of their negotiations shall teach the other powers upon what footing they 

are to be regarded, and that their public character shall be acknowledged without difficulty, from the 

moment when the English themselves shall no longer oppose it.—This disposition (Tournure) has been 

imagined to reconcile very opposite pretensions.—Have the goodness, Sir, to remark, that I do not say 

that I approve of this disposition; I confine myself to say, that the august mediators have taken it, in 

giving you an account of the reasons which have determined them. It is then clear that their design is to 

avoid committing themselves, by acknowledging the independence of the United States, until England 

herself shall have pronounced such an acknowledgment.You perceive, Sir, that nothing could be more conformable to my wishes, than to see the Court of 

Russia acknowledge the independence of the United States. You are well convinced, that if it depended 

on me to extort from it such an acknowledgment, you would soon have reason to be satisfied perfectly 

with my cares. In one word, you cannot doubt of all the interest which is taken in your cause by the 

Minister of His Most Christian Majesty in Russia. But the more I desire your success, the more I think 

myself obliged to apprise you of the difficulties you have to surmount. And I should believe that I 

betrayed my duties if I should voluntarily leave you in ignorance upon so important a point. Clothed, as 

you are, with a public character, on that part of a power whose rights and perfect independence I make 

it a duty to acknowledge, it does not belong to me to direct your procedures; but the alliance of that 

power with the King, my Master, invites me to communicate to you of all the knowledge which I have 

acquired of this country, which can interest you.—It is with the greatest pleasure, Sir, that I fulfil this 

duty, repeating, at the same time, what I had the honor to say to you in my first letter, that if you 

should be able to surmount the difficulties which you will find in obtaining an acknowledgment of your 

public character at this Court, you will find me entirely disposed to second you in every thing which will 

regard the common interest of our countries, when it shall be probable that my intervention will be 

agreeable to the Ministry of her Imperial Majesty.You are too enlightened, Sir, that my counsels, and still less my approbation, should be necessary to 

you. I shall confine myself, therefore, to inform you of facts, which shall come to my knowledge, and 

which may be interesting to you, leaving to your information and discernment the care to combine 

them, in order to draw from them, the plan of conduct which you shall judge to be most convenient, 

well persuaded, that that which you shall adopt will be the best, and the most conformable to your 

interests. I believe, therefore, that I ought to inform you, in confidence, at this time, that we expect, in 

a short time, the answer of France, and that of Spain, to the plan of pacification. We shall then know 

how they mean to consider the article which concerns your Deputies, at the Congress, and we shall see 

how those observations will be received at Petersburgh. It is for you, Sir, to judge whether, in these 

circumstances, you ought to display, in this country, your political character.I have the honour to be, with the most distinguished sentiments, Sir, your most humble and most 

obedient servant,The Marquis of  Verac.P. S. This answer has been delayed for too long a time, and I ask your pardon for it. This delay has 

been wholly owing to an embarrassment in the translation of your letter, the Marquis de la Coste, my 

son in law, being the only one in my house who reads a little English.These letters of the Marquis of Verac to Mr. Dana, are so perfectly concordant, paragraph by paragraph, 

and almost word for word, with the conversations of the Duke de la Vauguion with me, at the Hague, 

many months before, that I have no doubt both were dictated at Versailles by the Count de Vergennes 

and his confidential secretary, Mr. De Rayneval. It is to be regretted that those conversations were not 

reduced to writing at the time. But the Duke endeavoured to avail a written correspondence on the 

subject, and I had very powerful reasons for not forcing him to it. I will not venture to say that the 

advice to both was not wise, I leave it to the judgment of more learned and experienced statesmen. I 

did not see or feel the force of it, at the time, and ventured to proceed in opposition to it; and my 

temerity was rewarded with success, and even beyond my own expectations.In my next you will have the answer of the Court of France to the articles of the Imperial Courts.
				
					John Adams.
				
				